348 Ill. App. 221 (1952)
108 N.E.2d 734
Walter Thiede and Edwin Johnson, Trading as Thiede and Johnson, Plaintiffs-Appellees,
v.
Tractor and Equipment Company, Defendant-Appellant.
Gen. No. 9,842.
Illinois Appellate Court.
Opinion filed November 5, 1952.
Released for publication December 2, 1952.
*222 Harry G. Fins, for appellant.
Earl S. Hodges, for appellees.
Maurice Kepner, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE WHEAT.
Judgment affirmed upon remittitur of $2,500 to be filed within 30 days, otherwise cause reversed and remanded.
Not to be published in full.